Name: Commission Implementing Regulation (EU) 2016/826 of 25 May 2016 closing intervention buying-in of skimmed milk powder at fixed price for the intervention period ending 30 September 2016 and opening the tendering procedure for buying-in
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade policy;  processed agricultural produce;  economic policy
 Date Published: nan

 26.5.2016 EN Official Journal of the European Union L 137/19 COMMISSION IMPLEMENTING REGULATION (EU) 2016/826 of 25 May 2016 closing intervention buying-in of skimmed milk powder at fixed price for the intervention period ending 30 September 2016 and opening the tendering procedure for buying-in THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (2), and in particular Article 3(6) thereof, Having regard to Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3), and in particular Article 14 and Article 16(2)(a), Whereas: (1) Pursuant to Commission Delegated Regulation (EU) 2015/1549 (4), public intervention of skimmed milk powder is available until 30 September 2016. (2) On the basis of the notifications submitted by Member States on 25 May 2016 in accordance with Article 13(1) and (3) of Regulation (EU) No 1272/2009, it appears that the total quantity of skimmed milk powder offered for intervention at fixed price since 1 January 2016 has exceeded the limit of 218 000 tonnes fixed in Article 3(1)(c) of Regulation (EU) No 1370/2013. Therefore, the intervention buying-in of skimmed milk powder at fixed price should be closed for the intervention period ending 30 September 2016, an allocation coefficient should be fixed for the quantities offered to the intervention agencies of the Member States on 24 May 2016 and the offers received by the intervention agencies of the Member States on and after 25 May 2016 should be rejected. (3) In accordance with Article 28(2) of Regulation (EU) No 1272/2009, the skimmed milk powder offered for intervention has to be put in bags of a net weight of 25 kilograms net. Therefore, offered quantities of skimmed milk powder which have been affected by an allocation coefficient should be rounded down to the closest multiple of 25 kg. (4) In accordance with Article 3(2) of Regulation (EU) No 1370/2013 a tendering procedure for skimmed milk powder is to be opened to determine the maximum buying-in price. (5) Section III of Chapter I of Title II of Regulation (EU) No 1272/2009 lays down the rules to be followed when the Commission opens the intervention buying-in of products referred to in Article 11 of Regulation (EU) No 1308/2013 by a tendering procedure. (6) According to Article 16(3)(b) of Regulation (EU) No 1272/2009 the periods for the submission of tenders should be fixed. (7) In accordance with Article 18(1) of Regulation (EU) No 1272/2009 the time limit for the intervention agencies to notify all admissible tenders to the Commission should be set. (8) In the interests of efficient administration, Member States should use, for the notifications to the Commission, the information systems in accordance with Commission Regulation (EC) No 792/2009 (5). (9) Since intervention agencies have to notify offerers swiftly following the publication of this Regulation of the closing of the intervention buying-in at fixed price and of the allocation coefficient, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Closing of the intervention buying-in at fixed price 1. The intervention buying-in of skimmed milk powder at fixed price is closed for the intervention period ending on 30 September 2016. The total quantity of the offers of skimmed milk powder for intervention which were received from each offerer by the intervention agencies of the Member States on 24 May 2016 shall be accepted after being multiplied by an allocation coefficient of 10,4707 %, and rounded down to the closest multiple of 25 kg. 2. Offers at fixed price received by the intervention agencies of the Member States on and after 25 May 2016 until 30 September 2016 shall be rejected. Article 2 Opening of the tendering procedure The intervention buying-in by a tendering procedure of skimmed milk powder, in excess of the limit set out in Article 3(1)(c) of Regulation (EU) No 1370/2013, is open until 30 September 2016, under the conditions provided for in Section III of Chapter I of Title II of Regulation (EU) No 1272/2009 and in this Regulation. Article 3 Submission of tenders 1. The time limit for the submission of tenders for the first individual tender is 7 June 2016 at 12.00 (Brussels time). The closing date for the submission of tenders for subsequent individual tenders is the first and the third Tuesday of the month at 12.00 (Brussels time). If Tuesday is a public holiday the time limit shall be 12.00 (Brussels time) on the previous working day. 2. Tenders shall be submitted to the intervention agencies approved by the Member States (6). Article 4 Notification to the Commission The notification provided for in Article 18(1) of Regulation (EU) No 1272/2009 shall be made by 16.00 (Brussels time) on the closing dates for submission of tenders as referred to in Article 3 of this Regulation, in accordance with Regulation (EC) No 792/2009. By way of derogation from Article 18(3) of Regulation (EU) No 1272/2009, where a Member State does not notify the Commission of an admissible tender within the time limits referred to in the first paragraph, it shall be deemed to have notified the Commission of a nil return. Article 5 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 346, 20.12.2013, p. 12. (3) OJ L 349, 29.12.2009, p. 1. (4) Commission Delegated Regulation (EU) 2015/1549 of 17 September 2015 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2015 and advancing the public intervention period for butter and skimmed milk powder in 2016 (OJ L 242, 18.9.2015, p. 28). (5) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (6) The addresses of the intervention agencies are available on the European Commission website http://ec.europa.eu/agriculture/milk/policy-instruments/index_en.htm